Citation Nr: 0316152	
Decision Date: 07/16/03    Archive Date: 07/22/03

DOCKET NO.  02-11 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an award of additional pension benefits for a 
dependent spouse.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and Theresa W.  


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
March 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from administrative decisions of March 2001 and 
October 2001 by the Cleveland, Ohio, Regional Office (RO) of 
the Department of Veterans Affairs (VA) which held that the 
veteran is not entitled to additional pension for a dependent 
spouse because a valid common law marriage between the 
veteran and the woman he is claiming as his spouse has not 
been established under the law of the state of Ohio.    


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002), which, among other 
changes, expanded the notification and duty to assist 
obligations owed to claimants.  Since May 2001, regulations 
to implement the VCAA have been issued [66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 3.159)] 
and the requirements of VCAA have been further clarified by 
the Court in Quartuccio v. Principi, 16 Vet. App 83 (2002).  

In the present case, the record shows that the RO has not 
referenced or discussed the VCAA in developing and 
adjudicating the veteran's appeal.  In particular, the RO has 
not provided notice to the veteran, either by a notice letter 
of its own or by adopting a copy of the recommended VCAA 
notice letters provided by the Veterans Benefits 
Administration, of the requirements of the VCAA, including 
the division of responsibilities between VA and the claimant 
in obtaining evidence.  Nor has the RO addressed the extent 
to which the VCAA was satisfied.  See Quartuccio, Id.; 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Under the VCAA and the regulations, as interpreted by 
Quartuccio, VA must notify the claimant and the claimant's 
representative of any information and any medical or lay 
evidence, not previously provided to the Secretary, that is 
necessary to substantiate the claim.  VA must also advise a 
claimant which evidence the claimant must supply and which 
evidence the VA will obtain on his or her behalf.    

Accordingly, the case is remanded to the RO for the following 
actions:  

1.  The RO should ensure any other 
development and notification actions 
required to satisfy the VCAA, including 
compliance with the Quartuccio 
requirements, i.e., which evidence the 
claimant must supply and which evidence 
the VA will obtain, are undertaken as to 
the issue on appeal  

2  The RO should then readjudicate the 
veteran's claim.  If the determination is 
adverse to the veteran, a supplemental 
statement of the case should be prepared 
and the veteran and his representative 
should be allowed a reasonable period of 
time for reply.  

Thereafter, the remanded issue should be returned to the 
Board for further review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 




to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




